ORDER DENYING APPEAL
PER CURIAM.
This matter came before the foil Court on May 31, 2007 via teleconference to review the Notice of Appeal filed by the Appellant, Michael Sallaway, on May 30, 2007. Based upon a review of file and applicable rules, the Court hereby ORDERS:
1. That the appeal is DENTED as being filed untimely.
2. That the Ho-Chunk Nation Rules of Civil Procedure, Rule 80, A., 1, requires that “the Notice of Appeal shall be filed and served within three (3) calendar days of entry of judgment.” The Trial Court Order was entered and filed on May 24, 2007. The three (3) calendar days in which the appeal could be filed fell on a Sunday, May 27th, followed by Monday, May 28, which was Memorial Day and a holiday. This means that the filing should have occurred on Tuesday, May 29, 2007 as the earliest possible day available to an appellant to file such an appeal. The Trial Court’s Order provided notice of the HCN R. Civ. P. 80 requirements for election appeals. Therefore, this matter cannot be accepted for appeal.
EGI HESKEKJET.